DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on October 7, 2022, the rejections of claims 1-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on July 7, 2022 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the first interface layer and the second interface layer interpose the high-k dielectric layer and the first fin structure and the high-k dielectric layer and the second fin structure respectively such that the first interface layer does not contact the first fin structure and the second interface layer does not contact the second fin structure.”  The underlined limitation needs further clarification/explanation because the underlined limitation contradicts with claim 1.  Based on claim 1, the first interface layer directly on the first fin structure, and the second interface layer directly on the second fin structure, which means the first interface layer and the second interface layer are contacting the first fin structure and the second fin structure, respectively.  
Claim 16 recites “the first fin structure includes a first sidewall substantially perpendicular to a top surface of the substrate, a top surface substantially parallel to the top surface of the substrate, and a curvilinear surface between the first sidewall and the top surface of the substrate providing a rounded corner.”  The new amended limitation in claim 16 seems to describe a shape of the first fin, but the underlined limitation describes a curvilinear surface between the first fin and the substrate having a rounded corner between the first fin and the substrate.  The underlined limitation needs further clarification/explanation.  For examination purpose, “a curvilinear surface between the first sidewall and the top surface of the substrate providing a rounded corner” is considered as “a curvilinear surface between the first sidewall and the top surface providing a rounded corner.”
Claims 17-20 depend form claim 16, so they are indefinite for the same reason.  

Reason for Allowance
Claims 1-7 and 9-15 are allowed, and claims 8 and 16-20 will be allowed after overcoming 112(b) rejections as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a first interface layer directly on the first fin structure including the rounded corners and directly on the isolation feature; a second interface layer directly on the second fin structure and directly on the isolation feature.
Claim 10 recites the second interface layer is formed directly on a first sidewall of the silicon germanium fin and an opposing second sidewall of the silicon germanium fin, wherein a variation in width between the first sidewall and the opposing second sidewall along a height of the silicon germanium fin is between approximately 4% and less than 10%; the silicon germanium fin includes, a top surface perpendicular to the first sidewall, and a curvilinear surface extending from the first sidewall to the top surface.
Claim 16 recites the first fin structure includes a first sidewall substantially perpendicular to a top surface of the substrate, a top surface substantially parallel to the top surface of the substrate, and a curvilinear surface between the first sidewall and the top surface providing a rounded corner.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9, 11-15 and 17-20 variously depend from claim 1, 10 or 16, so they are allowed or will be allowed for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 17, 2022